UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-643



In Re:   CHARLIE M. TAYLOR,

                                                            Petitioner.



         On Petition for Writ of Mandamus.     (CA-95-706-5-F)


Submitted:   January 23, 1997               Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Charlie M. Taylor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlie Taylor brought this mandamus petition seeking an order

directing the district court to render a decision on his motion for

relief pursuant to Fed. R. Civ. P. 59(e). Because we find that the

delay to date has not been excessive, we deny mandamus relief. The

denial is without prejudice to Taylor's right to file a new peti-
tion if the district court does not take expedient action. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not significantly aid in the decisional process.




                                                   PETITION DENIED




                                2